Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 04/21/2022.
Claims 1, 8 and 14 are amended by the applicants.
Claims 1-20 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a user interface configured to accept user inputs as recited in claim 1,
a sensing module configured to measure operational data corresponding to the motor starter; a communication module in electrical communication with the control module and configured to communicate via a network as recited in claim 8 and 
a user interface configured to accept user inputs and communicate the user inputs to the communication module as recited in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (USPN paragraphs [0041, 0036]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20120054828 to Jiang et al. in view of USPN 20090292524 to Anne et al.
Per claim 1:
Jiang discloses:
1. A network-enabled motor control system comprising: 
a user interface configured to accept user inputs (Paragraph [0023] “the proxy layer 220 serve as an interface between embodiments of the three-layer management protocol device emulator 100 and method and the client computing device 200”); 
a network-enabled device comprising: 
a control module (Paragraph [0054] “memory controller”) comprising a memory (Paragraph [0054] “a system memory 930”); 
a communication module in electrical communication with the control module and the user interface (Paragraph [0062] “computer 910 may operate in a networked environment using logical connections to one or more remote computers, such as a remote computer 980”); 
the memory configured to store processing instructions (Paragraph [0063] “application programs 985 as residing on memory device 981”); 
wherein the processing instructions, when executed by the control module, cause the control module to: 
receive, via the communication module, a communication request corresponding to an emulated device (Paragraph [0026] “embodiments of the proxy layer 220 receive a request from a client computing device (box 315)… request is directed at one of the many devices that is being emulated by embodiments of the three-layer management protocol device emulator 100”); 
modify the communication request to match an expected communication request (Paragraph [0028] “presentation layer 230 then generate a response to the request based on the result (box 360)” [note here that response is generated/modified based up on result]); 
provide the modified communication request to an associated hardware module within the control module (Paragraph [0025,0028] “emulate multiple instances of Web management protocol devices… the response is sent to embodiments of the proxy layer 220 (box 365)” [note here that the response is generated/modified]); and 
wherein the expected communication request is based on a network-enabled device type (Paragraph [0025] “the three-layer management protocol device emulator 100 on the server computing device 110 (box 300). The three layers include the proxy layer 220, the presentation layer 230, and the logic layer 240 (box 305)”).

Jiang does not explicitly disclose receive, via the communication module, a user input corresponding to an emulation mode selection.
However, Anne discloses in an analogous computer system receive, via the communication module, a user input corresponding to an emulation mode selection (Paragraph [0046] “device DTM 208 includes any hardware, software, firmware, or combination thereof for providing a user interface… for emulating at least some functions of at least one communication DTM”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of receive, via the communication module, a user input corresponding to an emulation mode selection as taught by Anne into the method of web management protocol device emulation as taught by Jiang. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of receive, via the communication module, a user input corresponding to an emulation mode selection to provide an efficient technique for giving user to have emulation mode selected so as to communicate with device as suggested by Anne (paragraph [0008]).
 
Per claim 2:
Jiang discloses:
2. The system of claim 1, wherein the processing instructions further cause the control module to: receive a response from the associated hardware module (Paragraph [0026] “the proxy layer 220 receive a request from a client computing device (box 315)”); modify the response to match an expected response (Paragraph [0028] “presentation layer 230 then generate a response to the request based on the result (box 360)” [note here that response is generated/modified based up on result]); provide, via the communication module, a modified response; and wherein the modified response is based on an emulated device type (Paragraph [0025,0028] “emulate multiple instances of Web management protocol devices… the response is sent to embodiments of the proxy layer 220 (box 365)” [note here that the response is generated/modified]).

Per claim 3:
The rejection of claim 2 is incorporated and further, Jiang discloses does not explicitly discloses wherein the user interface is configured to display a plurality of emulated device types, each emulated device type corresponding to a motor control device.
However, Anne discloses in an analogous computer system wherein the user interface is configured to display a plurality of emulated device types (Paragraph [0046] “a user interface for interacting with a field device… a single emulated communication DTM 212 could be used to emulate one or multiple types of communication DTMs, or multiple emulated communication DTMs 212 could be used”), each emulated device type corresponding to a motor control device (Paragraph [0025] “FIG. 1, the process control system 100 includes various field devices 102a-102n”).
The feature of providing wherein the user interface is configured to display a plurality of emulated device types, each emulated device type corresponding to a motor control device would be obvious for the reasons set forth in the rejection of claim 1.


Per claim 4:
The rejection of claim 3 is incorporated and further, Jiang discloses does not explicitly discloses wherein the user input comprises the emulated device type.
However, Anne discloses in an analogous computer system wherein the user input comprises the emulated device type (Paragraph [0017] “the device manager defines a user interface associated with the field device… configured to emulate a communication manager associated with at least the field device”).
The feature of providing wherein the user input comprises the emulated device type would be obvious for the reasons set forth in the rejection of claim 1.

Per claim 6:
Jiang discloses:
6. The system of claim 1, wherein the processing instructions further cause the control module to: receive, via the communication module, a second communication request corresponding to the network-enabled device (Paragraph [0021] “Client #1 130 communicates through a first communication link 135 and the network 120 with embodiments of the three-layer management protocol device emulator 100 and method”); and provide the second communication request to the associated hardware module within the control module (Paragraph [0021] “Client #140 communicates through a second communication link 145”).

Per claim 7:
Jiang discloses:
7. The system of claim 6, wherein the processing instructions further cause the control module to: receive a second response from the associated hardware module (Paragraph [0034] “proxy layer 220 then receive from the presentation layer 230 a response to each forwarded request (box 450)”); and provide, via the communication module, the second response (Paragraph [0034] “proxy layer 220 then match each response to the forwarded request, which corresponds to the request that was initially received”).

Per claim 8:
Jiang discloses:
8. A network-enabled electronic overload system comprising: a control module comprising a memory and configured to provide a control voltage to a motor starter (Fig. 9 element 930 and related discussion); a communication module in electrical communication with the control module and configured to communicate via a network (Paragraph [0022] “the server computing device 110 and embodiments of the three-layer management protocol device emulator 100 and method communicate through the network 120”); the memory configured to store processing instructions (Fig. 9 element 930 and related discussion); wherein the processing instructions; when executed by the control module, cause the control module to: receive; via the communication module, a communication request  (Paragraph [0020] “device emulator 100 and method communicate through a network 120 with client devices”); determine that the communication request corresponds to an emulated device (Paragraph [0026] “embodiments of the proxy layer 220 receive a request from a client computing device (box 315)… request is directed at one of the many devices that is being emulated by embodiments of the three-layer management protocol device emulator 100”); in response to the determination that the communication request corresponds to the emulated device: modify the communication request to match an expected communication request (Paragraph [0028] “presentation layer 230 then generate a response to the request based on the result (box 360)” [note here that response is generated/modified based up on result]); and provide the modified communication request to an associated hardware module within the network-enabled electronic overload system Paragraph [0025,0028] “emulate multiple instances of Web management protocol devices… the response is sent to embodiments of the proxy layer 220 (box 365)” [note here that the response is generated/modified]).

Jiang does not explicitly disclose a sensing module configured to measure operational data corresponding to the motor starter.
However, Anne discloses in an analogous computer system a sensing module configured to measure operational data corresponding to the motor starter (Paragraph [0025] “the field devices 102a-102n could include sensors that measure a wide variety of characteristics in a process system”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of a sensing module configured to measure operational data corresponding to the motor starter as taught by Anne into the method of web management protocol device emulation as taught by Jiang. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of a sensing module configured to measure operational data corresponding to the motor starter to provide an efficient technique to have data collected and be used for further analysis of the system so as to have better system performance.
 
Per claim 10:
The rejection of claim 8 is incorporated and further, Jiang discloses does not explicitly discloses a user interface configured to accept user inputs and communicate the user inputs to the communication module, and wherein the user inputs correspond to a system operating mode selection.
However, Anne discloses in an analogous computer system a user interface configured to accept user inputs and communicate the user inputs to the communication module (Paragraph [0014] “a user interface for a user, where the user interface is based on the device manager”), and wherein the user inputs correspond to a system operating mode selection (Paragraph [0046] “device DTM 208 includes any hardware, software, firmware, or combination thereof for providing a user interface… for emulating at least some functions of at least one communication DTM”).
The feature of providing a user interface configured to accept user inputs and communicate the user inputs to the communication module, and wherein the user inputs correspond to a system operating mode selection would be obvious for the reasons set forth in the rejection of claim 8.

Per claim 11:
The rejection of claim 10 is incorporated and further, Jiang discloses does not explicitly discloses wherein one of a plurality of system operating modes corresponds to a device emulation mode.
However, Anne discloses in an analogous computer system wherein one of a plurality of system operating modes corresponds to a device emulation mode (Paragraph [0017] “the device manager defines a user interface associated with the field device… configured to emulate a communication manager associated with at least the field device”).
The feature of providing wherein one of a plurality of system operating modes corresponds to a device emulation mode would be obvious for the reasons set forth in the rejection of claim 8.

Claims 12-13 is/are the system claim corresponding to system claims 6-7 respectively, and rejected under the same rational set forth in connection with the rejection of claims 6-7 respectively, as noted above.

Claims 14-15 is/are the method claim corresponding to system claims 1-2 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-2 respectively, as noted above.

Per claim 18:
The rejection of claim 14 is incorporated and further, Jiang discloses does not explicitly discloses receiving a network communication indicating an emulation mode selection.
However, Anne discloses in an analogous computer system receiving a network communication indicating an emulation mode selection (Paragraph [0046] “device DTM 208 includes any hardware, software, firmware, or combination thereof for providing a user interface… for emulating at least some functions of at least one communication DTM”).
The feature of providing receiving a network communication indicating an emulation mode selection would be obvious for the reasons set forth in the rejection of claim 8.

Per claim 19:
The rejection of claim 18 is incorporated and further, Jiang discloses does not explicitly discloses wherein the emulation mode selection comprises a device type corresponding to the first motor control device.
However, Anne discloses in an analogous computer system wherein the emulation mode selection comprises a device type corresponding to the first motor control device (Paragraph [0025] “FIG. 1, the process control system 100 includes various field devices 102a-102n”).
The feature of providing wherein the emulation mode selection comprises a device type corresponding to the first motor control device would be obvious for the reasons set forth in the rejection of claim 8.

Claim 20 is/are the method claim corresponding to system claims 6 and rejected under the same rational set forth in connection with the rejection of claim 6 as noted above.


Claims 5 and 9 rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over USPN 20120054828 to Jiang et al. in view of USPN 20090292524 to Anne et al. and further in view of USPN 8589140 to Paulin.
Per claim 5:
The rejection of claim 1 is incorporated and further, neither Jiang nor Anne explicitly discloses wherein the emulated device is obsolete.
However, Paulin discloses in an analogous computer system wherein the emulated device is obsolete (Col. 13, lines 48-56 “each mobile device to be emulated… one mobile device may become obsolete”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the emulated device is obsolete as taught by Paulin into the method of web management device emulation as taught by the combination system of Jiang and Anne. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein the emulated device is obsolete to provide an efficient technique to utilize an obsolete device so that the before transferring the application it is tested for its capacity to run on the target device as suggested by Paulin (col. 1, line 50 to col. 2, line 2).

Per claim 9:
The rejection of claim 8 is incorporated and further, Jiang does not explicitly discloses wherein the expected communication request is based on the network-enabled electronic overload system.
However, Paulin discloses in an analogous computer system wherein the expected communication request is based on the network-enabled electronic overload system (Col. 20, lines 28-32 “providing direct peer-to-peer communication links between environments 1902 may allow faster data transfer between environments and avoid overload of development server 1912”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the expected communication request is based on the network-enabled electronic overload system as taught by Paulin into the method of web management device emulation as taught by the combination system of Jiang and Anne. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein the expected communication request is based on the network-enabled electronic overload system to provide an efficient technique to overcome the overload system and have the system running smoothly.
 
Allowable Subject Matter
Claims 16 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive.
With respect to claim interpretations, applicants’ indicated that one of ordinary skill understands that the terms “user interface,” “sensing module,” and “control module” as used in the network-enabled motor control system context of the Application has a sufficiently definite meaning. Thus, in contrast to the Office’s assertions, such terms should not be interpreted under 35 U.S.C. § 112, 96.
Examiner respectfully disagrees. As recited terms a user interface configured to accept user inputs as recited in claim 1, a sensing module configured to measure operational data corresponding to the motor starter; a communication module in electrical communication with the control module and configured to communicate via a network as recited in claim 8 and  a user interface configured to accept user inputs and communicate the user inputs to the communication module as recited in claim 10.  In view of Applicants’ specification [published [0002,0041]] a user interface configured to accept user inputs is an aspect of a program which accepts that user input. In view of Applicants’ specification [published [0036]] a sensing module configured to measure operational data corresponding to the motor starter is an aspect of a program which is used to sense a current flow in a motor application. In view of Applicants’ specification [published [0036]] a communication module… and configured to communicate via a network is an aspect of a program which can interface to the intelligent electronic overload device 1000 with various network protocols.
Thus, in view of above explanation and considering the applicants’ specification the language above invokes the 112(f). Examiner respectfully request applicants’ to point out specific structure in the specification to support the arguments made on pages 8-9 of the remarks section. 


In response to applicants’ argument that Applicant respectfully submits that the combination of Jiang and Anne fail to teach or suggest, at least “receive, via the communication module, a communication request corresponding to an emulated device,” “modify the communication request to match an expected communication request,” and “provide the modified communication request to an associated hardware module within the control module,” as are recited in independent claim 1.
Examiner respectfully disagrees. In general Jiang discloses embodiments of the three-layer management protocol device emulator 100 and method use a three-layer multiple-endpoint model to emulate Web management protocol devices on a large scale. Embodiments of the three-layer management protocol device emulator 100 and method communicate through a network 120 with client devices. Particularly, Jiang discloses, receive, via the communication module, a communication request corresponding to an emulated device at paragraph [0026] as an the proxy layer 220 emulate multiple devices on the network (box 310). This involves registering multiple DNS, IP addresses, and so forth, and listening and responding to any requests to these resources… embodiments of the proxy layer 220 receive a request from a client computing device (box 315). The request is directed at one of the many devices that is being emulated by embodiments of the three-layer management protocol device emulator 100’. 
Further, Jiang discloses, modify the communication request to match an expected communication request, at paragraph [0026,0028] as ‘request is processed by embodiments of the proxy layer 220 in order to match up the requesting client with the target device being emulated (box 320). This matching is performed using an endpoint pool containing IP addresses and host names (box 325)… Embodiments of the presentation layer 230 then generate a response to the request based on the result (box 360)’, note here that response is generated/modified based up on result. Emphasis added.
Further, Jiang discloses, provide the modified communication request to an associated hardware module within the control module at paragraph [0025,0028] ‘embodiments of the three-layer management protocol device emulation method emulate multiple instances of Web management protocol devices by using a single emulator… the logic layer 240 simulate the logic of the target device and return the results (box 345). In particular, embodiments of the logic layer 240 process the request based on the parsing results to obtain a result (box 350)… the presentation layer 230 then generate a response to the request based on the result (box 360), and the response is sent to embodiments of the proxy layer 220 (box 365). Embodiments of the proxy layer 220 use the endpoint pool to send the response back to the client that sent the request (box 370)’ again, note here that response is generated/modified based up on result. Emphasis added.
Thus, the limitations as argued above are taught by Jiang and the rejection is maintained herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193